--------------------------------------------------------------------------------

Exhibit 10.3
 
 
STOCK PLEDGE DEED AND STOCK ESCROW AGREEMENT
 
 
The parties to this Stock Pledge Deed and Stock Escrow Agreement (“Stock Pledge
Agreement”), entered into as of March 3, 2013, are China Motion Holdings Limited
and ChinaMotion InfoServices Limited (collectively, “Seller”) and Gulfstream
Capital Partners, Ltd. (“Buyer”).  Seller is also referred to herein as “Interim
Escrow Agent.” Subject to future amendment, the Parties intend that the material
terms of this Stock Pledge Agreement shall also apply to a “Substitute Escrow
Agent.”  Interim Escrow Agent and Substitute Escrow Agent are sometimes referred
to collectively as “Escrow Agent.” Buyer, Seller and Escrow Agent are sometimes
referred to herein jointly as the “Parties,” and Buyer and Seller are sometimes
referred to herein jointly as the “Business Parties.”
 
1. Cross-Reference to Transaction Documents.  The Business Parties are each also
parties to a Stock Purchase Agreement dated November 27, 2012 and subsequently
amended on two occasions along with other Transaction Documents associated with
the Stock Purchase Agreement (“Agreement”) between the Business Parties.  All
defined terms contained in the Transaction Documents are incorporated by
reference in this Stock Pledge Agreement.
 
2. Appointment.  The Business Parties hereby appoint Escrow Agent as escrow
agent to hold the MVNO Stock to be delivered to Buyer at Closing of the
Agreement in accordance with the terms of this Stock Pledge Agreement, and
Escrow Agent hereby accepts said appointment as escrow agent.
 
3. Pledge; Delivery of Documents.
 
(a) In consideration of Seller agreeing to allow Buyer to pay the Purchase Price
under the Transaction Documents by installments, Buyer as beneficial owner
hereby mortgages, charges, assigns, pledges as mortgagor, charger, assignor and
pledgor, to Seller, as mortgagee, charge, assignee and pledgee by way of first
legal mortgage each and every share of the MVNO Stock, and all security interest
in all of Buyer's right, title and interest in and to each and every share of
the MVNO Stock, and any adjustments, stock dividends or distributions relating
thereto (collectively, "Pledged Collateral") as a continuing security for the
due, complete and punctual payment of the Secured Obligations and the due,
complete and punctual performance and observance by Buyer of all other
obligations of the Buyer contained in this Stock Pledge Agreement.
 
(b) Buyer hereby delivers to Escrow Agent (i) the MVNO Stock, (ii) instrument of
transfer and bought and sold notes (in duplicate) for the Pledged Collateral,
substantially in the form of Exhibits 1 and 2 hereto respectively, all undated
and appropriately endorsed in blank.  Buyer agrees (iii) to take such other
steps as Seller may from time to time reasonably request to perfect Seller's
security interest in the Pledged Collateral or any part thereof under applicable
law, and (iv) after the occurrence and during the continuance of an Event of
Default, to execute and deliver on behalf of Buyer such other documents of
transfer as Seller or Escrow Agent may from time to time reasonably require to
enable Seller to transfer the Pledged Collateral into the name of Seller or the
name of its nominee(s) (sub-sections (i) to (iv) collectively "Assignments").
 
(c) Seller hereby delivers to Escrow Agent the original of the Note, to be held
under the terms of this Stock Pledge Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
4. Security for Secured Obligations.  The Pledged Collateral secures the due,
complete and punctual payment, performance and observance of the terms of the
Note, and all obligations of Buyer pursuant to this Stock Pledge Agreement
(collectively “Secured Obligations”).
 
5. Continuing Security. This Stock Pledge Agreement shall be a continuing
security and shall remain in full force and effect until the Secured Obligations
have been paid or discharged in full, notwithstanding the insolvency or
liquidation or any incapacity or change in the constitution or status of Buyer
or any other person or other matter whatsoever.
 
6. Pledged Collateral Adjustments. If during the term of this Stock Pledge
Agreement:
 
(a) any non-cash dividend or distribution, reclassification, readjustment or
other change is declared or made in the capital structure of the Company, or any
option, warrant or similar instrument included within the Pledged Collateral is
exercised, or both, or
 
(b) any subscription, warrants, or options shall be issued by the Company to
Buyer, then Buyer shall promptly deliver new, substituted and additional shares,
warrants, options, or other equity securities, issued by reason of any of the
foregoing, and all certificates and other instruments evidencing the same to
Escrow Agent to be held under the terms of this Stock Pledge Agreement and shall
constitute Pledged Collateral hereunder.
 
7. Representations, Warranties and Undertakings.
 
(a) Buyer represents and warrants to Seller and Escrow Agent that: (i) Buyer has
full power, authority and legal right to enter into and engage in the
transactions contemplated by this Stock Pledge Agreement and has taken or
obtained all necessary corporate and other action to authorise the execution and
performance of this Stock Pledge Agreement; (ii) this Stock Pledge Agreement
constitutes legal, valid and binding obligations of Buyer enforceable in
accordance with its terms; (iii) neither the execution of this Stock Pledge
Agreement nor the performance of any of its obligations or the exercise of any
of its rights hereunder will conflict with or result in a breach of any law,
regulation, judgment, order, authorisation, agreement or obligation applicable
to it or cause any limitation placed on it or the powers of its directors to be
exceeded; (iv) all authorisations required from any governmental or other
authority or from any shareholders or creditors of Buyer for or in connection
with the execution, validity and performance of this Stock Pledge Agreement have
been obtained and are in full force and effect; (v) Buyer is the sole beneficial
owner of the Pledged Collateral and is the legal owner of  the Pledged
Collateral; (vi) no mortgage, charge, pledge, lien, encumbrance, hypothecation
or other security interest or security arrangement of any kind (collectively,
“Charge”) exists over all or any part of the Pledged Collateral (except as
created under this Stock Pledge Agreement);
 
(b) Buyer undertakes and agrees with Seller throughout the continuance of this
Stock Pledge Agreement and so long as the Secured Obligations or any part
thereof remains owing or un-discharged that Buyer will (i) not create or attempt
to create or permit to arise or exist and Charge over all or any part of the
Pledged Collateral or any interest therein or otherwise assign, deal with or
dispose of all or any part of the Pledged Collateral (except under this Stock
Pledge Agreement; (ii) not grant in favour of any other person any interest in
or any option or other rights in respect of any of the Pledged Collateral; (iii)
procure that the Company shall not issue or resolve or agree to issue or grant
any option or other right to acquire shares to any person other than Seller (and
subject always to this Stock Pledge Agreement); (iv) at all times remain the
beneficial owner of the Pledged Collateral; (v) procure that no amendment or
supplement is made to the memorandum or articles of association of the Company
which may have an adverse effect on the security created hereunder; (vi) not do
or cause or permit to be done anything which may in any way jeopardise the value
of Seller’s security hereunder; and
 
 
2

--------------------------------------------------------------------------------

 
 
(c) Buyer agrees that all the cost in connection with the registration of this
Stock Pledge Agreement at the Hong Kong Companies Registry shall be borne by
Buyer, up to a limit of HK$10,000.
 
8. Dividends and Other Distributions.  Escrow Agent shall be entitled to
delivery of any and all stock dividends and other distributions paid in respect
of the MVNO Stock, which dividends and/or distributions Buyer shall promptly
deliver to Escrow Agent to be held under the terms of this Stock Pledge
Agreement and which shall constitute Pledged Collateral hereunder.
 
9. Voting Rights.  Subject to the Transaction Documents and this Stock Pledge
Agreement, during the term of this Stock Pledge Agreement and until its
Termination as described in Section 16, Buyer shall have the right to vote any
MVNO Stock which forms all or a portion of the Pledged Collateral, on all
questions presented to the holders of capital stock of Seller, and Escrow Agent
shall deliver all necessary documents to allow Buyer to take such action upon
Buyer's request.
 
10. Transfers and Other Liens. Buyer agrees that until all of the Obligations
are satisfied in full, Buyer will not (i) sell or otherwise dispose of, or grant
any option or other rights with respect to, any of the Pledged Collateral
without the prior written consent of Seller, or (ii) create or permit to exist
any lien upon or with respect to any of the Pledged Collateral, except for the
lien created by this Stock Pledge Agreement.
 
11. Payment.  Upon timely payment in full of the Note, Buyer shall be entitled
to deliver to Escrow Agent, with a copy to Seller, a written notice along with
any proof of payment, and a request to release all Pledged Collateral to Buyer
(“Release Notice”).  Unless within five days of delivery of the Release Notice,
Seller delivers to Escrow Agent with a copy to Buyer a written notice disputing
payment (“Objection Notice”), Escrow Agent shall promptly deliver all of the
Pledged Collateral to Buyer, along with the original Note, marked “cancelled.”
 
12. Event of Default.  If Buyer fails to comply with any Obligation, Seller
shall be entitled to deliver to Buyer with a copy to Escrow Agent written notice
asking Buyer to remedy such failure (“Default Notice”).  If Buyer cures such
non-compliance within thirty days of delivery of a Default Notice, Buyer shall
be entitled to deliver to Seller with a copy to Escrow Agent written notice that
the non-compliance has been remedied, along with any proof of payment or other
required compliance (“Cure Notice”).  If no Cure Notice is received within
thirty days of delivery of a Default Notice (any such un-remedied Obligation, an
"Event of Default"), Seller shall be entitled to send a Forfeiture Notice as
described in Section13.
 
13. Remedies; Transfer of Pledged Collateral and Cancellation of Note. After any
un-remedied Event of Default, as Seller’s sole and exclusive remedy under the
Note, Seller shall be entitled to deliver to Escrow Agent with a copy to Buyer a
request to forfeit the Pledged Collateral and the Assignments to Seller
(“Forfeiture Notice”).  Unless within five days of delivery of the Forfeiture
Notice, Buyer delivers to Escrow Agent with a copy to Buyer a written notice
disputing the Forfeiture Notice with reasonable grounds (“Objection Notice”),
Escrow Agent shall promptly deliver all of the Pledged Collateral and
Assignments to Seller, and shall deliver to the Buyer the original Note, marked
“cancelled.”
 
 
3

--------------------------------------------------------------------------------

 
14. Disputes; Arbitration.
 
(a) Upon delivery of an Objection Notice by either Business Party, such party
shall within ten days of delivery of such Objection Notice commence (by filing
with HKIAC) an arbitration against the other Business Party, with notice of such
filing to Escrow Agent.  If no such arbitration is filed, Escrow Agent is
entitled to disregard the Objection Notice as if it had never been delivered,
and to instead comply with the Release Notice or Forfeiture Notice, as the case
may be.
 
(b) Any dispute between the Parties arising out of or relating to this Stock
Pledge Agreement shall be submitted to binding arbitration with the HKIAC for
binding arbitration conducted in English by a single arbitrator.  The dispute(s)
shall be resolved pursuant to the United Nations Commission on International
Trade Law Arbitration Rules.  The award of the arbitrator shall be final and
binding on the Parties and may be enforced in any court of competent
jurisdiction.  If any action at law or in equity (including arbitration) is
necessary to enforce or interpret the terms of any of this Stock Pledge
Agreement, the prevailing Party shall be entitled to reasonable attorney fees,
costs and necessary disbursements in addition to any other relief to which such
Party may be entitled.
 
15. Granting of Time; No Waiver.  Seller may at all times, without discharging
or in any way affecting its right to strict enforcement of this Stock Pledge
Agreement: (i) grant to Buyer and/or the Company and/or to any other person any
time or indulgence and/or (ii) deal with, exchange, release, modify, or abstain
from perfecting or enforcing this Stock Pledge Agreement, any security guarantee
or other right which Seller may now or hereafter have regarding this Stock
Pledge Agreement or agree to any amendment to the said document and/or any
document executed or to be executed pursuant thereto.
 
16. Termination.  Subject to the following provisions of this Section16, this
Stock Pledge Agreement shall be terminated as follows (“Termination”): (i) upon
the release to Buyer or the forfeiture to Seller of the Pledged Collateral; or
(ii) by Escrow Agent giving notice of immediate termination to both Business
Parties at any time after the Seller and/or the Buyer have/has, in the
reasonable opinion of Escrow Agent, contravened, breached or not observed any of
the provisions of this Stock Pledge Agreement and failed to rectify such
contravention, breach or non-observance within 7 days after a notice identifying
such contravention, breach or non-observance has been sent to Seller and/or
Buyer by Escrow Agent. Upon receiving or giving of any notice of termination by
Escrow Agent under this Section 16, both Business Parties shall assist in
relation to such termination and give effect thereto by securing the appointment
of a substituted escrow agent.  Escrow Agent shall then be authorised to release
and deliver the Pledged Collateral to such substituted escrow agent. Any release
, forfeiture or transfer of all of the Pledged Collateral pursuant to the terms
of this Stock Pledge Agreement, whether or not following termination, shall
terminate the Escrow Agent's duties hereunder in respect of all of Pledged
Collateral for the periods after the Pledged Collateral has been so released,
forfeited or transferred, but without prejudice to the right of Escrow Agent to
settle any transactions entered into or to settle any liability incurred by
Seller and/or Buyer under this Stock Pledge Agreement or by Escrow Agent on
behalf of Seller and/or Buyer prior to termination. All the costs incurred by
Escrow Agent in connection with the appointment of a substituted escrow agent
(including legal costs) shall be borne by the Business Party or Parties in
default of this Stock Pledge Agreement.
 
 
4

--------------------------------------------------------------------------------

 
17. Notices.  All notices and other communications given or made pursuant to
this Stock Pledge Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt or: (i) personal delivery to the Party
to be notified; (ii) when sent, if sent by electronic mail or facsimile during
normal business hours of the recipient, and if not sent during normal business
hours, then on the recipient’s next business day; (iii) five (5) days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid; or (iv) one (1) business day after deposit with a worldwide
recognized overnight courier, freight prepaid, specifying next business day
delivery, with written verification of receipt.  All communications shall be
sent to the respective Parties at their address as set forth on the signature
page, or to such e-mail address, facsimile number or address as subsequently
modified by Notice given in accordance with this Section 17.  The Business
Parties authorise Escrow Agent to accept notices from each of them if they are
signed on their behalf by the person signing this Stock Pledge Agreement on
their behalf or by any other person appointed by their respective boards of
directors. Whenever this Stock Pledge Agreement refers to notice by both
Business Parties, such term also encompasses two separate notices delivered from
each Business Party.
 
18. Counterparts.  This Stock Pledge Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
19. Effective Date. The Parties agree that this Stock Pledge Agreement shall
take effect as from March 1, 2013.
 
20. Choice of Law.  This Stock Pledge Agreement is made and shall be governed
by, and construed and enforced in accordance with, the laws Hong Kong, without
regard to the conflict of laws principles thereof as the same apply to
agreements executed solely by residents of Hong Kong and wholly to be performed
within Hong Kong.
 
21. Local Agent of Buyer.  Buyer hereby appoints Mr. Lawrence Lo of Room 1307,
Tower 1, Lippo Centre, No. 89 Queensway, Admiralty, Hong Kong as its agent to
receive and acknowledge on its behalf service of any writ, summons, order,
judgment or other notice of legal process in Hong Kong.  If for any reason the
agent named above (or its successor) ceases to be able to act as such or no
longer has an address in Hong Kong, the Buyer shall promptly appoint a successor
agent and notify the other Parties.  The Buyer agrees that any such legal
process shall be sufficiently served on it if delivered to such agent for
service at its address for the time being in Hong Kong whether or not such agent
gives notice thereof to the Buyer.
 
IN WITNESS WHEREOF the parties hereto have set their hands, as of the day of the
year first above mentioned.
 
 


 
 
THE SIGNATURES OF THE PARTIES APPEAR ON THE FOLLOWING PAGE
 
 


 
 
5

--------------------------------------------------------------------------------

 
 
The COMMON SEAL of GULFSTREAM CAPITAL PARTNERS, LTD.
was affixed in hereto in the presence of
 
 
 
 
  /s/ Colin Tay                                                           
 Colin Tay, its President
 
Notice addresses for Gulfstream:
 
Room 1307, Tower 1, Lippo Centre, No. 89 Queensway, Admiralty, Hong Kong and
4F-1 No. 102 Kuang Fu South Road
Taipei  106, Taiwan
Facsimile: + (886) 2 2778-1534
E-Mail:  ctay@trussadc.com
CHINA MOTION HOLDINGS LIMITED
 
 
 
By /s/ Wu Chi
Chiu                                                                 
Wu Chi Chiu, Director
 
CHINAMOTION INFOSERVICES LIMITED
 
 
 
By /s/ Wu Chi
Chiu                                                                 
Wu Chi Chiu, Director
 
Notice address for CM Holdings and ChinaMotion Info Services:
 
Unit 3101, Level 31, Tower 1, Enterprise Square Five
38 Wang Chiu Road
Kowloon Bay, Hong Kong
Facsimile: + (852) 2209 1388
E-Mail: wu.chcc@chinamotion.com
 

 
 
 

 
 
6

--------------------------------------------------------------------------------

 
 
 
EXHIBIT 1

(to Stock Pledge Agreement)

 
 
FORM OF INSTURMENT OF TRANSFER (UNDER SECTION 3)
 
INSTRUMENT OF TRANSFER




--------------------------------------------------------------------------------

 
CHINA MOTION TELECOM (HK) LIMITED
(incorporated in the Hong Kong Special Administrative Region of
the People's Republic of China with limited liability)
 

--------------------------------------------------------------------------------







 

We, Gulfstream Capital Partners Ltd. ("Transferor") (Occupation) Corporation  
of (full address)     in consideration of     by    ("Transferee") (occupation)
    of (full address)      

do hereby transfer to the Transferee the_____________ Shares numbered
 
standing in our name in the register of members of China Motion Telecom (HK)
Limited to hold unto the Transferee or its assigns, subject to the several
conditions upon which we hold the same at the time of execution hereof.  And we
the Transferee do hereby agree to take the said Shares subject to the same
conditions.

 
                                                       
Witness our hands the ________ day of __________, 20   .
         
 
Signed by the
Transferor                                                                                                   )
    in the presence
of:                                                                                                            )
   
                                                                                                                                         )
  For and on behalf of
                                                                                                                                         )
  Gulfstream Capital Partners Ltd. Witness Signature
____________________________________________________   )     Name
______________________________________________________________   )     Address
____________________________________________________________   )    
___________________________________________________________________   )  
Transferor
___________________________________________________________________   )        
        Signed by the
Transferee                                                                                                  )
    in the presence
of:                                                                                                            )
   
                                                                                                                                         )
    Witness signature _____________________________________________________  )  
  Name_______________________________________________________________  )    
Address_____________________________________________________________  )    
___________________________________________________________________   )  
Transferee
___________________________________________________________________   )    

 
 
 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT 2

(to Stock Pledge Agreement)

 
 
FORM OF BOUGHT AND SOLD NOTES (UNDER SECTION 3)
 
SOLD NOTE
 


 
Name of Buyer :
 
Address :
 
Occupation :
 

Name of Company in which the shares to be transferred :
China Motion Telecom (HK) Limited 

Number of Shares : ________________________ of HK$1.00  each Consideration
Received:      

 
 
 

 
For and on behalf of
 
Gulfstream Capital Partners Ltd.
              (Seller)

 
Dated the            day of            , 20   .



--------------------------------------------------------------------------------




BOUGHT NOTE




Name of Seller :
  Gulfstream Capital Partners Ltd. 
Address :
 
Occupation :
Corporation

Name of Company in which the shares to be transferred :
China Motion Telecom (HK) Limited 

Number of Shares : ________________________ of HK$1.00  each Consideration Paid:
     

 
 


 

     
(Buyer)

 






Dated the            day of            , 20    .
 
8

--------------------------------------------------------------------------------